By the court, Sutherlanb, Justice.
It seems that a reversal of the orders made by this court in May last, denying the applications of these young gentlemen, (the former a law student of Columbia College, and the latter of the University of New York) for admission to practice as attorneys and counsellors of this court, under special and recent acts of the legislature of this state, has been procured from the court of appeals.
It seems that the clerk of this court, without any order of this court, made a.return to,the court of appeals of the orders and proceedings in the matter of these applications, and that the court of appeals on an éa'-parte application and argument, without notice to the attorney-general, or any other person, have held the acts of the legislature to be constitutional, reversed the orders of this court, and directed the court to admit these young gentlemen.
When the justices of this court who were sitting in the court of appeals in this matter, shall have performed the high duties which the constitution temporarily consigned *18to them in that court, and shall have returned to their own court, we shall, no doubt, be informed by them of the peculiar circumstances (if any) which may have induced this (as it appears to us) extraordinary proceeding on the part of the court of appeals; but in the meantime, to prevent even the appearance of a want of respect for law and order, this court yields, as to these applicants, to the decision of the court of appeals, at the same time respectfully but earnestly protesting against it, for reasons and on grounds which will be stated more at large hereafter, and on the understanding that these admissions are not to be considered as at all conclusive as to future applications of a similar character.